Fay, J., dissenting: The outcome of this controversy depends upon whether the transaction of August 20, 1965, constituted a sale in substance as well as in form. The resolution of that issue ultimately entails drawing a legal conclusion. To that extent it is appropriately considered by this Court in conference. Before such a conclusion may be drawn, however, the facts surrounding the transaction in question must have been ascertained on the basis of the record and such inferences as are reasonably drawn therefrom. Judgments in respect of such matters are, in my opinion, properly made by this Court in the person of the trial judge, acting within the parameters established in the form of presumptions in aid of one or another of the parties. Under the circumstances obtaining in this instance as the trial judge believes them to have been,1 the transaction of August 20, 1965, ought warrantably to be accorded sale treatment. Gregory v. Helvering, 293 U.S. 465 (1935). In arriving at their decision, however, the majority appear to have disregarded testimony which the trial judge found credible and forthright2 and to have found it necessary to draw inferences which he did not see fit to draw respecting matters as to which direct evidence is lacking.3 By reason of their having done so, I find it necessary to dissent from their opinion.   See generally the dissenting opinion of Judge Irwin.    See par. 1 on p. 13 of the majority’s opinion and the third paragraph on p. 21 of the dissenting opinion of Judge Irwin.    See par. (2) on pp. 15-16 of the majority’s opinion.